318 So.2d 722 (1975)
In re STATE of Alabama
v.
WESTERN GRAIN COMPANY.
Ex parte WESTERN GRAIN COMPANY.
SC 1399.
Supreme Court of Alabama.
September 11, 1975.
Rehearing Denied October 30, 1975.
Morris K. Sirote, Birmingham, for petitioner.
No appearance for respondent, the State.
MERRILL, Justice.
Petition of Western Grain Company for Certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in State of Alabama v. Western Grain Company, 55 Ala.App. 690, 318 So.2d 719.
Writ denied.
HEFLIN, C. J., and MADDOX, JONES and SHORES, JJ., concur.